ITEMID: 001-95560
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF WOLFGEHER AND TURULA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicants were born in 1957, 1959 and 1927, respectively, and live in Budapest. The first and second applicants are a married couple, and the third applicant is the second applicant's mother. They live together in the house which was the object of the litigation outlined below.
5. On 10 September 1992 two individuals brought an action against the applicants before the Budapest XX/XXI/XXIII District Court, requesting it to establish the invalidity of a contract and to order the applicants to vacate the house in which they lived.
6. Subsequently, several hearings took place and the opinion of an expert was obtained. Between 4 February 1997 and 20 May 1999 the case was suspended pending a related procedure before the land registry.
7. After several further hearings, on 30 June 2004 the District Court dismissed the action. On appeal, the Budapest Regional Court upheld the essence of the first-instance decision on 13 April 2005.
VIOLATED_ARTICLES: 6
